Case 2:18-cv-04360-RRM-AKT Document 67 Filed 05/22/19 Page 1 of 1 PageID #: 437




                                            May 22, 2019

 VIA ELECTRONIC FILING
 Honorable Roslynn R. Mauskopf
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Silverstein v. Nassau BOCES, et al.
                Docket No.: 18-cv-4360 (RRM)
                Our File No.: 5001.428

 Dear Judge Mauskopf:

        We represent a Defendant, Nassau Board of Cooperative Educational Services
 (“BOCES”), in the above-referenced matter. On May 21, 2019, we were notified that the above-
 referenced matter was reassigned to the Eastern District’s Courthouse in Brooklyn, to be heard
 before your Honor.

        Prior to this reassignment, and since its commencement, this matter has been on the civil
 calendar at the Eastern District Courthouse, located in Central Islip. Per Local Rule
 50.1(d)(2)(b)(i), a civil case shall be designated a “Long Island case” if “a substantial part of the
 events or omissions giving rise to the claim or claims occurred in Nassau or Suffolk County”.

         In the case at bar, the underlying allegations and claims of discrimination all occurred in
 Nassau County, New York. Further, we believe many of the parties, including Plaintiff, as well
 as many of the witnesses, are located in Nassau County, New York. Thus, per Local Rule
 50.1(d)(2)(b)(i), we respectfully request that this matter be reassigned back to Central Islip. All
 parties consent to this request.

        We thank the Court for its consideration of this matter.

                                       Respectfully submitted,

                                 SILVERMAN & ASSOCIATES



                                         Lewis R. Silverman


 cc:    VIA ELECTRONIC FILING
        All Counsel of Record
